Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS POR ALLOWANCE 
The following is an Examiner's Statement of Reasons for Allowance: The prior arts of record teach to determine a comprehensive risk score that allows users to determine the current risk posture of each entity, what to focus on and how urgently to address or prevent the failure of a device or a security threat. The risk score can be visualized and allow a user to easily identify and focus on the assets and threats with the highest risk first. The single risk score or value allows users to easily determine what to focus on, and ow urgently, to prevent a specific problem. Trivellato et al., (U.S. Patent # 11,277,431) is one such example of prior art. The prior art of record, however, fails to teach, singly or in combination a method, and computer-readable medium that comprises calculating a risk score for each asset in a subset of a set of assets,  performs a backup operation, while overriding any existing data protection policy targeting the at least one failure-soon asset, wherein the risk score calculated for each asset in the subset of the set of assets is provided using a conformal framework. The subject matter sought to be patented as recited in the claims in this application has practical applications in the field of risk score based asset protection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue Fee and, to avoid processing delays, should preferably accompany the issue Fee, such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/NADEEM IQBAL/ 
Primary Examiner, Art Unit 2114